         Case 1:20-cr-01867-MV Document 41 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                   Plaintiff

vs.                                                        No.: 20CR01867-MV

JOSHUA GUTIERREZ,

                   Defendant.

         DEFENDANT’S ADDITIONAL FACTUAL CORRECTION

      Joshua Gutierrez, by and through his attorney, Sylvia Baiz, Assistant Federal

Public Defender, files the following factual correction to the pre-sentence report and

sentencing memorandum. The presentence report indicates at paragraph 16 that

“Gutierrez was previously stabbed by John Doe and Kelewood.” (PSR, ¶16)

However, Mr. Gutierrez corrects the record that he was previously stabbed by John Doe,

not Kelewood.

Dated: March 29, 2021                         Respectfully submitted,
                                              FEDERAL PUBLIC DEFENDER
                                              111 Lomas NW, Suite 501
                                              Albuquerque, NM 87102
                                              (505) 346-2489

                                                /s [Electronically filed 3-29-21]
                                              SYLVIA A. BAIZ, AFPD



                                             1
